DETAILED ACTION

1.	Claims 28-47 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 28-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US Pub. 2015/0278527 in view of Kibalo et al (hereafter Kibalo)(US Pub. 2018/0034793). 

5.	As to claim 28, Falk discloses a method on a random number generator (RNG) of a physical computing node (abstract and [0013], the method comprising: 
	receiving, in a physical unclonable function (PUF)-module of the RNG, an input based on test data (T) received from a verifier provided with at least one test data - test result pair (T, R) ([0014], verifier, [0021]-[0022] self-test of a PUF; [0038]-[0045] test data, challenge response pair); 
providing an output from the PUF-module; determining a test result (R') based on the output from the PUF-module; and providing the test result (R') to the verifier ([0021]-[0022] and [0034]-[0035] comparison result.

6.	Falk does not disclose the method is for performing a trustworthiness test and the trustworthiness test being implemented as a known answer test (KAT).
However, Kibalo discloses the method is for performing a trustworthiness test and the trustworthiness test being implemented as a known answer test (KAT) (abstract, [0099], and [0105]-[0110] trustworthiness and using a pair for a Known Answer Test (KAT).

7.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Falk, by 

8.	As to claims 29 and 37, the combination of Falk and Kiablo discloses wherein the input based on the test data (T) comprises one of: the test data (T) as received and a transformation of the received test data (T) (Falk, fig. 3 and [0028]-[0031]).   

9.	As to claims 30 and 38, the combination of Falk and Kiablo discloses wherein the determining comprises setting as the test result (R’) the output from the PUF module (Falk, [0028]-[0031] and [0034]-[0035]).

10.	As to claims 31, the combination of Falk and Kiablo discloses wherein the determining comprises post- processing the output of the PUF-module in a digital post-processing unit, and providing the test result R' as the output of the digital post-processing unit (Falk, fig. 3 and [0031], output).

11.	As to claims 32 and 39, the combination of Falk and Kiablo discloses wherein the post-processing comprises using the output of the PUF-module as input to a pseudorandom number generator, and generating the test result (R') as an output of the pseudorandom number generator (Falk, fig 3).


As to claims 33 and 40, the combination of Falk and Kiablo discloses prior to the receiving the input, switching the PUF-module to a test mode in which the output thereof is fed outside the RNG (Falk, fig. 3 and [0028]).

13.	As to claims 34 and 41, the combination of Falk and Kiablo discloses applying a hash function to the determined test result (R') and providing a returned hash value as the test result (R') to the verifier (Falk, fig. 3).

14.	As to claim 35, the combination of Falk and Kiablo discloses encrypting the determined test result (R') and providing the encrypted determined test result as the test result (R') to the verifier (Falk, [0028]-[0031]).

15.	As to claims 36, 42, and 45, the claim are rejected for similar reasons as to claim 28 above.

16.	As to claims 43, 44, 46, and 47, the combination of Falk and Kiablo discloses wherein determining trustworthiness comprises determining the random number generator to be trustworthy based on a comparison of the obtained test result (R') to the test result (R) fulfilling a matching criterion and wherein the matching criterion comprises the obtained test result (R') differing from the test result (R) by less than a predefined number of bits (Falk, fig. 3).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182